             Case 19-10729-MFW          Doc 547     Filed 10/09/19     Page 1 of 16



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


  In re:                                             Chapter 11
                                                     Case No. 19-10729 (MFW)
  ORCHIDS PAPER PRODUCTS                             (Joint Administered)
  COMPANY, et al.,
                                                     Hearing: October 16, 2019, at 10:30 a.m.
                 Debtors.                            Objections Due: October 9, 2019 at 4 p.m.

                                                     Dkt. No. 539


 OBJECTION OF THE UNITED STATES TRUSTEE TO MOTION OF DEBTORS FOR
   AN ORDER (I) APPROVING THE ADEQUACY OF THE DISCLOSURES IN THE
  COMBINED PLAN AND DISCLOSURE STATEMENT ON AN INTERIM BASIS, (II)
   SCHEDULING THE CONFIRMATION HEARING AND DEADLINE FOR FILING
 OBJECTIONS, (III) ESTABLISHING PROCEDURES FOR THE SOLICITATION AND
  TABULATION OF VOTES TO ACCEPT OR REJECT THE COMBINED PLAN AND
    DISCLOSURE STATEMENT, (IV) APPROVING THE FORM OF BALLOT AND
   SOLICITATION PACKAGE, AND (V) APPROVING THE NOTICE PROVISIONS


       Andrew R. Vara, the Acting United States Trustee for Region 3 (“U.S. Trustee”), by and

through his undersigned attorney, hereby submits this Objection to the Motion of Debtors for an

Order (i) Approving the Adequacy of the Disclosures in the Combined Plan and Disclosure

Statement on an Interim Basis, (ii) Scheduling the Confirmation Hearing and Deadline for Filing

Objections, (iii) Establishing Procedures for the Solicitation and Tabulation of Votes to Accept

or Reject the Combined Plan and Disclosure Statement, (iv) Approving the Form of Ballot and

Solicitation Package, and (v) Approving the Notice Provisions for an Order (Dkt. 539) (the

“Motion”), and in support of that Objection states as follows:
              Case 19-10729-MFW            Doc 547      Filed 10/09/19       Page 2 of 16



                                  I. PRELIMINARY STATEMENT


        1.         The Debtors have proposed a plan whereby the shareholders of the lead Debtor,

which is a public company, will receive no distribution under the plan and are therefore deemed

to reject the plan. Despite such treatment, the Debtors seek Court approval of a process whereby

the Debtors will serve the shareholders with an opt-out form, which must be returned by the

voting deadline for such shareholders to avoid being deemed to give third party releases.

        2.         The Debtors’ Motion is made pursuant to Local Rule 3017-2, which allows

abbreviated procedures for liquidating plans in chapter 11 under certain circumstances. That rule

explicitly excludes plans with non-consensual releases in favor of non-debtor parties. See L.R.

3017-2 (a)(iii).


        3.         This Court, in In re Washington Mutual, Inc., 442 B.R. 314 (Bankr. D. Del.

2011), ruled that “any third party release is effective only with respect to those who

affirmatively consent to it by voting in favor of the Plan and not opting out of the third party

releases.” Id. at 355 (emphasis added). The Court clarified that an “opt out mechanism is not

sufficient to support the third party releases . . . particularly with respect to parties who do not

return a ballot (or are not entitled to vote in the first place). Failing to return a ballot is not a

sufficient manifestation of consent to a third party release.” Id. (emphasis added), citing In re

Zenith Electronics Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999).


        4.         Failure to return an opt-out form should be no different. Affirmative consent is

especially important here, because the releases being sought are from public shareholders, most

of whom likely hold their stock in street name. The Debtors will not be serving such

shareholders directly with the opt-out form. Rather, the Debtors will serve the form on the
                                                    2
             Case 19-10729-MFW          Doc 547      Filed 10/09/19     Page 3 of 16



brokers, and expect the brokers to pass on those forms to the beneficial owners of the stock. Yet,

the Debtors have no control over the brokers, and therefore have no way of knowing whether

beneficial stockholders actually received the opt-out form.


       5.      The Debtors have the ability at this stage of the proceedings to change the opt-out

form into an opt-in form, thereby ensuring that only shareholders who actually received such

form, and truly consent to give third party releases, will be deemed to provide the same. This is

especially important because the shareholders are receiving no distribution under the plan, and

therefore no consideration for giving any release.


       6.      The sole recipients of the third party releases are estate fiduciaries, namely the

Debtors’ professionals who have been employed since the Petition Date, the Debtors’ officers

and directors serving after the Petition Date, and the Committee, its members and its

professionals. These parties will be receiving exculpations under the Combined Plan and

Disclosure Statement, and should not receive releases that are beyond the scope of such

exculpations. See Washington Mutual, 442 B.R. at 354, and other cases discussed below.


       7.      Ordinarily, the propriety of third party releases is a confirmation

issues. However, by the Motion, the Debtors seeks Court approval now of the opt-out procedure

for shareholders. This objection is therefore timely.


       8.      The U.S. Trustee also objects to deeming those holders of claims in Class 4 who

do not return a ballot as consenting to give third party releases. However, that issue, along with

others related to the release and exculpation provisions, is a confirmation issue that can be

addressed at the confirmation hearing. The U.S. Trustee reserves the right to raise all

                                                     3
              Case 19-10729-MFW            Doc 547      Filed 10/09/19      Page 4 of 16



confirmation issues by the confirmation objection deadline.


        9.      For these reasons, as set forth in greater detail below, that portion of the Motion

which seeks the Court’s approval of the opt-out form to be served on the Debtors’ shareholders

should be denied. 1


                                         II. JURISDICTION

        10.     Under (i) 28 U.S.C. § 1334, (ii) applicable order(s) of the United States District

Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and (iii) 28 U.S.C. §

157(b)(2), this Court has jurisdiction to hear and determine this objection.

        11.     Pursuant to 28 U.S.C. § 586(a)(3), the U.S. Trustee is charged with administrative

oversight of the bankruptcy system in this District. Such oversight is part of the U. S. Trustee’s

overarching responsibility to enforce the laws as written by Congress and interpreted by the

courts. See United States Trustee v. Columbia Gas Systems, Inc. (In re Columbia Gas Systems,

Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994) (noting that the U.S. Trustee has “public interest

standing” under 11 U.S.C. § 307 which goes beyond mere pecuniary interest); Morgenstern v.

Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990) (describing the “U.S.

Trustee as a “watchdog”).

        12.     Pursuant to 28 U.S.C. § 586(a)(3)(B), the U.S. Trustee has the duty to monitor

plans and disclosure statements filed in Chapter 11 cases and to comment such plans and




1   The U.S. Trustee’s counsel believes she has reached an agreement with the Debtors’ counsel as to
    modifications to be made to the form of proposed order on the Motion, the ballot and related notices,
    other than those addressed in this Objection. The U.S. Trustee reserves the right to supplement this
    Objection, or to assert additional objections at the hearing on the Motion, if such modifications are
    not made.

                                                        4
               Case 19-10729-MFW         Doc 547     Filed 10/09/19      Page 5 of 16



disclosure statements.

         13.    Under 11 U.S.C. § 307, the U.S. Trustee has standing to be heard on this

objection.

                                            III. FACTS

         14.    Debtor Orchids Paper Products Company (“Orchids”) is a public company.

         15.    On April 1, 2019 (the “Petition Date”), the Debtors commenced these Chapter 11
cases.

         16.    On April 15, 2019, the U.S. Trustee appointed the Official Committee of

Unsecured Creditors (the “Committee”).

         17.    On September 27, 2019, the Debtors filed their Combined Plan and Disclosure

Statement, pursuant to the procedures set forth in Local Rule 3017-2. See Dkt. No. 538. On that

same date, the Debtors filed the Motion. See Dkt. No. 539.

         18.    The Combined Plan and Disclosure Statement provides for one voting class, Class

Four, which is comprised of creditors holding general unsecured claims. The Combined Plan

and Disclosure Statement also includes certain classes that are unimpaired, and are therefore

presumed to accept the Combined Plan and Disclosure Statement.

         19.    There is only one class under the Combined Plan and Disclosure Statement that is

deemed to reject, because the members of that class are receiving no distribution. That is Class

5, consisting of the holders of equity interests in the public Debtor, Orchids.

         20.    The Motion attaches various forms of notices, including, as Exhibit 4, a Notice of

Non-Voting Status (Deemed to Reject) to be served on Orchids’ shareholders. This notice

attaches a form which indicates that, if the shareholder wishes to opt-out of giving the third party

releases under the Combined Plan and Disclosure Statement, the shareholder must sign and


                                                     5
              Case 19-10729-MFW           Doc 547     Filed 10/09/19      Page 6 of 16



return the form indicating that they opt out of giving such releases. The form of order proposed

by the Debtors on the Motion approves this opt-out form, and sets the voting deadline as the date

by which such forms must be received by the Debtors’ claims agent to be effective. See Motion,

Ex. A, ¶¶ 3 and 17.

        21.    Set forth below are the provisions of the Combined Plan and Disclosure Statement

that are relevant to the opt-out procedures which the Debtors seek the Court to approve at this

time.

        22.    The third party release is set forth in § XI.D of the Combined Plan and

Disclosure Statement, and provides as follows:

        Effective as of the Effective Date, each of the Releasing Parties conclusively,
        absolutely, unconditionally, irrevocably, and forever releases (and each Entity so
        released shall be deemed released by the Releasing Parties) each and all of the
        Released Parties and their respective property from any and all claims, interests,
        obligations, rights, suits, damages, causes of action, remedies, and liabilities
        whatsoever (other than for illegal conduct, gross negligence, bad faith, or fraud),
        including with respect to any rights or Claims that could have been asserted
        against any or all of the Released Parties with respect to any derivative claims,
        asserted or assertable on behalf of the Debtors or the Estates, as applicable,
        whether known or unknown, foreseen or unforeseen, existing or hereinafter
        arising, in law, equity, or otherwise, that such Entity would have been legally
        entitled to assert (whether individually or collectively), based on or relating to, or
        in any manner arising from, in whole or in part, the Debtors, the Chapter 11
        Cases, the purchase, sale, transfer, or rescission of the purchase, sale, or transfer
        of any debt, security, asset, right, or interest of the Debtors, the subject matter of,
        or the transactions or events giving rise to, any Claim or Interest that is treated in
        the Combined Plan and Disclosure Statement, the business or contractual
        arrangements between the Debtors and any Released Party, the restructuring or
        any alleged restructuring or reorganization of Claims and Interests prior to or in
        the Chapter 11 Cases, the negotiation, formulation, or preparation of the
        Combined Plan and Disclosure Statement and any other agreements or documents
        effectuating the Combined Plan and Disclosure Statement, or related agreements,
        instruments, or other documents (including, for the avoidance of doubt, providing
        any legal opinion requested by any Entity regarding any transaction, contract,
        instrument, document, or other agreement contemplated by the Combined Plan
        and Disclosure Statement or the reliance by any Released Party on the Combined
        Plan and Disclosure Statement or the Confirmation Order in lieu of such legal

                                                       6
             Case 19-10729-MFW          Doc 547      Filed 10/09/19      Page 7 of 16



       opinion), and any other act or omission, transaction, agreement, event, or other
       occurrence taking place on or before the Effective Date relating to the Debtors or
       the Estates.

Combined Plan and Disclosure Statement at § XI.D (emphasis added).

       23.     The parties providing the third party releases are termed the “Releasing Parties,”

and are defined as follows:


       “Releasing Parties” means, individually and collectively, (a) each Holder of a
       Claim or Equity Interest that (i) votes to accept the Combined Plan and Disclosure
       Statement, (ii) is conclusively deemed to have accepted the Combined Plan and
       Disclosure Statement, (iii) abstains from voting on the Combined Plan and
       Disclosure Statement, (iv) votes to reject the Combined Plan and Disclosure
       Statement and does not opt out of the releases contained in the Combined Plan and
       Disclosure Statement, or (v) is conclusively deemed to have rejected the Combined
       Plan and Disclosure Statement and does not opt out of the releases contained in the
       Combined Plan and Disclosure Statement; and (b) as to each of the foregoing
       Entities in the foregoing clause (a), each such Entities’ and their affiliates’ current
       and former officers, directors, principals, members, partners, managers, employees,
       agents, advisory board members, financial advisors, attorneys, accountants,
       investment bankers, consultants, representatives and all other professionals and
       retained Professionals (in each case as to the foregoing Entities and their Affiliates
       in clause (a), solely in their capacity as such).

Id.

       24.     The beneficiaries of the third party releases are the “Released Parties,” who are

defined as follows:


       “Released Parties” means, individually and collectively, in each case solely in
       their capacity as such, each and all of: (a) the Debtors’ Professionals employed on
       or after the Petition Date; (b) the Debtors’ CSO; (c) the Debtors’ Board and officers
       who are serving in such capacity on or after the Petition Date, except with respect
       to D&O Claims; and (d) the Committee and members of the Committee in their
       capacity as members of the Committee. With respect to each of the foregoing
       identified in subsection (d), each and all of their respective direct and indirect
       current and former affiliates, subsidiaries, partners (including general partners and
       limited partners), investors, managing members, members, officers, directors,
       principals, employees, managers, controlling persons, agents, attorneys, investment
       bankers, Professionals, advisors, and representatives, each in their capacity as such.


                                                     7
             Case 19-10729-MFW           Doc 547     Filed 10/09/19      Page 8 of 16



Id.

       25.     The Combined Plan and Disclosure Statement also includes an exculpation

clause, which provides an exculpation to the “Exculpated Parties.” The definition of

“Exculpated Parties,” which is essentially the same as the definition of “Released Parties,” is as

follows:


       “Exculpated Parties” means, individually and collectively, in each case solely in
       their capacity as such, each and all of: (a) the Debtors’ current Professionals as of
       the Petition Date; (b) the Debtors’ CSO; (c) the Debtor’s Board and officers who
       are serving in such capacity on or after the Petition Date; and (d) the Committee
       and current and former members of the Committee in their capacity as members of
       the Committee. With respect to each of the foregoing identified in subsection (d),
       each and all of their respective direct and indirect current and former affiliates,
       subsidiaries, partners (including general partners and limited partners), investors,
       managing members, members, officers, directors, principals, employees, managers,
       controlling persons, agents, attorneys, investment bankers, Professionals, advisors,
       and representatives, each in their capacity as such.

Id.

                                   IV. LAW AND ANALYSIS


               The Proposed Opt-Out Procedure is Impermissible under Applicable Law

       26.     The procedure set forth in the Motion whereby Orchids’ public shareholders shall

be deemed to consent to give third party releases for no consideration, under a plan they are

deemed to reject, unless they return an opt-out form, is contrary to the standards set forth by this

Court in Washington Mutual, 442 B.R. 314 (Bankr. D. Del. 2011), and other cases in this

District, as well as by the Court of Appeals for the Third Circuit in Gillman v. Continental

Airlines (In re Continental Airlines), 203 F.3d 203 (3d Cir. 2000).




                                                     8
              Case 19-10729-MFW           Doc 547      Filed 10/09/19      Page 9 of 16



    A. Consent to Third Party Releases Requires an Affirmative Act


        27.     As set forth in the Fact section above, the third party releases in the Combined

Plan and Disclosure Statement will be given not only by those creditors who voted to accept the

plan, and those unimpaired classes who are deemed to accept the plan, but also by the public

equity holders of Orchids, who are to receive no distribution under the plan, have no right to vote

on the Combined Plan and Disclosure Statement, and are deemed to reject the same. The only

way that a shareholder can avoid being deemed to give the third party releases is to return a form

opting out of such releases by the voting deadline.


        28.     Some Courts in this District have determined that third-party releases of non-

debtors should be allowed only to the extent the releasing parties have given affirmative consent.

See In re Washington Mutual, Inc., 442 B.R. 314 (Bankr. D. Del. 2011). In Washington Mutual

the Court held that “any third party release is effective only with respect to those who

affirmatively consent to it by voting in favor of the Plan and not opting out of the third party

releases.” Id. at 355 (emphasis added). The Court clarified that merely having an opt out

mechanism is not enough, holding that an “opt out mechanism is not sufficient to support the

third party releases . . . particularly with respect to parties who do not return a ballot (or are not

entitled to vote in the first place).” Id. (emphasis added). Failing to return a ballot is not a

sufficient manifestation of consent to a third party release.” Id. (emphasis added), citing In re

Zenith Electronics Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999).


        29.     Other decisions from Court in this District are in accord with Washington Mutual.

See In re Coram Healthcare Corp., 315 B.R. 321, 335 (Bankr. D. Del. 2004)(holding that the

“Trustee (and the Court) do not have the power to grant a release of the Noteholders on behalf of
                                                   9
               Case 19-10729-MFW         Doc 547      Filed 10/09/19     Page 10 of 16



third parties,” and that such release must be based on consent of the releasing party); In re Exide

Technologies, 303 B.R. 48, 74 (Bankr. D. Del. 2003)(approving releases which were binding

only on those creditors and equity holders who accepted the terms of the plan); In re Zenith

Electronics Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999)(release provision had to be modified

to permit third parties’ release of non-debtors only for those creditors who voted in favor of the

plan).


         30.    While the Court in In re Indianapolis Downs, LLC, 486 B. R. 286 (Bankr. D. Del.

2013) reached a different conclusion concerning the need for affirmative consent to third party

releases, the plan in that case did not propose, as the Orchids plan does, that third party releases

be given by parties who are deemed to reject the plan. See id. at 304-05. The Court in In re

Spansion, Inc., 426 B.R. 114 (Bankr. D. Del 2010), also reached a different conclusion with

respect to affirmative consent, but only as to releases given by unimpaired classes, who were

“being paid in full.” Id. at 144. In fact, as discussed in more detail below, in Spansion, the Court

determined that non-consensual releases being deemed to be given by parties who were not

receiving any distribution under the plan did not pass muster under applicable law. See id. at

145.


         31.    Under the holding of Washington Mutual, and the other cases cited above, the

Debtor’ proposed opt-out procedure for Orchids’ public shareholders must be rejected. The

shareholders “are not entitled to vote in the first place” (Washington Mutual, Inc., 442 B.R. at

355), because they are deemed to reject the plan. And if “[f]ailing to return a ballot is not a

sufficient manifestation of consent to a third party release” (id.), then failing to return an opt-out

form cannot be a manifestation of such consent. Thus, the third party releases the Debtors seek

                                                      10
              Case 19-10729-MFW            Doc 547       Filed 10/09/19      Page 11 of 16



to impose on the equity holders are not consensual. As such, the Debtors’ Combined Plan and

Disclosure Statement is not eligible for the abbreviated procedures allowed under Local Rule

3017-2, as that rule expressly excludes plans that have non-consensual releases in favor of non-

debtor parties. 2


        32.     There is no prejudice to the Debtors or to the Released Parties in requiring an

affirmative expression of consent from shareholders before such shareholders are deemed to give

releases. Such procedure helps to ensure that there is true consent, rather than consent assumed

by silence, which could be caused by factors such as a package being wrongly addressed or

misdelivered, or other mail failures or delays. The risk of mail errors should be borne by the

estate fiduciaries who are the beneficiaries of the releases, not by the Debtors’ public

shareholders. That is especially true here, where much of the stock of Orchids is likely held in

street name, and therefore the Debtors will not be able to mail opt-out forms directly to most of

the beneficial stockholders. Rather, the Debtors will be serving the opt-out forms on brokers,

and expect such brokers to pass such forms along to the beneficial stockholders. Yet the Debtors

have no control over the brokers, and therefore the Debtors, and the Court, will have no way of

knowing whether any particular beneficial stockholder was actually provided notice of their right

to opt-out of the release.




2   Local Rule 3017-2 provides as follows: “This Local Rule shall be applicable to all case arising under
    chapter 11 of the Code where the following requirements are met: . . . (iii) the plan of liquidation does
    not seek non-consensual releases/injunctions with respect to claims creditors may hold against non-
    debtor parties.” L.R. 3017-2 (a)(iii). While the rule addresses the release of claims by creditors, there
    is nothing to indicate it would not apply equally to interests held by shareholders.

                                                         11
              Case 19-10729-MFW            Doc 547      Filed 10/09/19       Page 12 of 16



    B. Estate Fiduciaries Who Receive Exculpations Are Not Also Entitled to Releases

        33.     The sole parties who will benefit from the releases to be given by Orchids’ public

shareholders are estate fiduciaries who will receive exculpations from all holders of claims and

interest. The parties to be released consist of the Debtors’ professionals who have been

employed since the Petition Date, the Debtors’ officers and directors serving after the Petition

Date, and the Committee, its members and its professionals. These same parties are entitled to

exculpations under section X.B of the Combined Plan and Disclosure Statement.


        34.     This Court, as well as the Court of Appeals for the Third Circuit, has rejected

estate fiduciaries’ attempts to get releases in addition to exculpations, especially where there is

an issue concerning consent. In Continental Airlines, 203 F.3d 203 (3d Cir. 2000), the Court of

Appeals held that the Debtors’ directors and officers were not entitled to non-consensual third-

party releases. The Court stated that, “we have found no evidence that the non-debtor D & Os

provided a critical financial contribution 3 to the Continental Debtors' plan that was necessary to

make the plan feasible in exchange for receiving a release of liability.” 203 F.3d at 215.


        35.     Similarly, in Washington Mutual, this Court held that, “there is no basis for

granting third party releases of the Debtors’ officers and directors, . . . .[as] [t]he only



3   Because the Third Circuit in Continental determined that the non-consensual third party releases at
    issue there would not be acceptable under circumstances, the Court stated that it “need not speculate
    on whether there are circumstances under which we might validate a non-consensual release that is
    both necessary and given in exchange for fair consideration.” Id. at 214, n. 11 (emphasis added).3
    However, the Court did describe the “hallmarks of permissible non-consensual releases” to be
    “fairness, necessity to the reorganization, and special factual findings to support these conclusions.”
    Id. at 214.



                                                         12
              Case 19-10729-MFW          Doc 547      Filed 10/09/19      Page 13 of 16



‘contribution’ made by them was in the negotiation of the Global Settlement and the Plan,

[which] activities are nothing more than what is required of directors and officers of debtors in

possession (for which they have received compensation and will be exculpated); they are

insufficient to warrant such broad releases of any claims third parties may have against them. . . .

.”). 442 B.R. at 354 (emphasis added). The Court also disallowed the third party release of the

creditors’ committee and its members on the same basis, indicating that, rather than getting a

release, the committee and its members could receive an exculpation, as long as there was an

exception for willful misconduct or gross negligence. Id. at 348.


        36.     Spansion, 426 B.R. 114 (Bankr. D. Del 2010), also involved facts similar to the

present case. There, an ad hoc committee of convertible noteholders, the U.S. Trustee and other

parties objected to third party releases to be given to each entity holding a claim or interest in the

cases, in favor of the Debtors’ current directors, officers, employees, professionals, and others.

See id. at 143 and 142. The debtors in Spansion argued that the third party releases were critical

to the success of the reorganized debtors, to prevent management from being disturbed from

running the debtors’ operations. The debtors also asserted that all the parties to be released

provided contributions to the debtors’ plan by working long hours without additional pay. The

debtors further argued that certain classes, including unsecured creditors, were receiving

significant value under the plan. Id. at 145.


        37.     In Spansion, this Court rejected the debtors’ arguments, finding that the

contributions to the plan cited by the debtors did not “rise to the level of the critical financial

contributions contemplated in Continental and Genesis that is needed to obtain approval of non-

consensual releases.” Id. (citing, inter alia, In re Genesis Health Ventures, Inc., 266 B.R. 581

                                                      13
              Case 19-10729-MFW           Doc 547      Filed 10/09/19       Page 14 of 16



(Bankr. D. Del. 2001)). The Court also remarked that the objecting parties were not receiving

any distribution under the plan, and for these reasons, “the proposed nonconsensual Third Party

Release does not pass muster under Continental.” Id. (emphasis added). The same is true here. 4


        38.     The Court in In re Genesis Health Ventures, Inc., 266 B.R. 581 (Bankr. D. Del.

2001) also addressed the release of the Debtors’ officers, directors, employees and professionals.

Although the releases addressed by the Court’s decision in that case were being given by the

debtors, the Court’s ruling remains instructive:


                [T]he release of the debtors’ pre-petition claims against the officers,
                directors, employees and professionals of the debtors is beyond the post-
                petition focus of the PWS Holding Corporation [228 F.3d 224 (3d Cir.
                2000)] release clause. . . . As in Zenith, the officers and directors of the
                debtors no doubt made meaningful contribution to the reorganization by
                designing and implementing the operational restructuring of the
                companies, and negotiating the financial restructuring with parties in
                interest. However, the officers, directors and employees have been
                otherwise compensated for their contributions, and the management
                functions they performed do not constitute contributions of “assets” to the
                reorganization.

Genesis Health, 266 B.R. at 606–07 (emphasis added).




4   The Debtors may argue there is a remote possibility of the Orchid shareholders receiving some
    distribution under the plan. However, this would occur only if all unsecured claims, including the
    deficiency claim of Orchids Investment, are paid in full. See Combined Plan and Disclosure
    Statement, § IV.B.5. The Combined Plan and Disclosure Statement estimates the amount of such
    claims to be over $37 million. See id. at IV.D. The liquidation analysis projects a recovery under the
    plan to the general unsecured creditors of only 2.74 %. See id., Ex. A. Therefore, any chance of
    recovery for the shareholders would appear to be extremely remote. This is acknowledged in section
    VI.B.5 of the Combined Plan and Disclosure Statement, which states that, “Debtors estimate that
    Holders of Claims [sic] in Class 5 will receive no distribution. Therefore the Holders of Equity
    Interest are deemed to reject the Combined Plan and Disclosure Statement.” See id., VI.B.5.

                                                        14
              Case 19-10729-MFW          Doc 547      Filed 10/09/19      Page 15 of 16



        39.    For the same reasons as those recognized by this Court and the Court of Appeals

for the Third Circuit, the estate fiduciaries in Orchids are not entitled to releases in addition to

exculpations. This is especially true given the lack of any consideration from the fiduciaries for

such releases, and the fact that the Orchid shareholders will receive no distribution under the

plan.


                                V. RESERVATION OF RIGHTS


        40.    The U.S. Trustee leaves the Debtors to their burden of proof and reserves any and

all rights, remedies and obligations to, inter alia, complement, supplement, augment, alter and/or

modify this objection, file an appropriate Motion and/or conduct any and all discovery as may be

deemed necessary or as may be required and to assert such other grounds as may become

apparent upon further factual discovery. The U.S. Trustee further reserves all objection to final

approval of the disclosures in the Combined Plan and Disclosure Statement, and all confirmation

objections, including but not limited to those related to the release, exculpation and injunction

provisions of the Combined Plan and Disclosure Statement.


        WHEREFORE, the U.S. Trustee respectfully requests that this Court issue an order

denying the Motion to the extent it seeks approval of an opt-out procedures for the shareholders

of Orchids, and/or granting such other relief as this Court deems appropriate, fair and just.




                                                      15
         Case 19-10729-MFW    Doc 547     Filed 10/09/19    Page 16 of 16



Dated: October 9, 2019                  Respectfully submitted,
       Wilmington, Delaware
                                        ANDREW R. VARA
                                        ACTING UNITED STATES TRUSTEE
                                        Region 3

                                        By: /s/ Juliet Sarkessian
                                        Juliet Sarkessian, Esquire
                                        Trial Attorney
                                        United States Department of Justice
                                        Office of the United States Trustee
                                        J. Caleb Boggs Federal Building
                                        844 King Street, Suite 2207, Lockbox 35
                                        Wilmington, DE 19801
                                        (302) 573-6491
                                        (302) 573-6497 (Fax)
                                        Juliet.M.Sarkessian@usdoj.gov




                                          16
